Title: From Thomas Jefferson to James Brown, 1 July 1792
From: Jefferson, Thomas
To: Brown, James



Sir
Philadelphia July 1. 1792.

I have taken the liberty of addressing to you 17. packages of stores which go by the Relief Capt. Welsh, and 4. do. by the Sally Capt. Chesroe, both of which vessels sail from this port this morning, bound for Richmond, the freight of the former paid here, the latter not so, because shipped unknown to me on board the vessel. It will probably be about a dollar. I must beg the favor of you to receive and store them in a cool place, and to be so good, the moment they arrive, as to address a line to Mr. Randolph at Monticello, by the post, giving him  notice of their arrival, and he will send for them. But were there to be any waggons of the neighborhood of Charlottesville at Richmond, they might go by them. I mention of the neighborhood, because being always in the way to be called to account, they are less likely to embezzle or neglect. I inclose you the receipt of Capt. Welsh, and bill of lading of Capt. Chesroe, the box marked dh. is for Mr. Danl. Hylton. I am with great esteem Dear Sir Your most obedt. humble servt

Th: Jefferson

